DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 6,870,089) in view of Soar (US 2011/0089894).
With respect to claim 18, Gray recites a power supply comprising: a case (400 in Fig. 4 and 600 in Fig. 6A, also see col 7 ln 16-20, col 9 ln 36-42, and col 12 ln 9-32); an energy repository disposed within the case (707 in Fig. 7 and col 10 ln 12-36 and ln 61-65, also see col 8 ln 50-67); a charge port disposed within the case (405/406 in Fig. 4, 606 in Fig. 6A, and 702-705 
However, Gray does not expressly disclose a battery as the energy repository or an induction coil as the charge port.
Soar discloses a power supply apparatus which includes the use of a battery as a power source and induction coils as charge transfer elements (para 0007, 0011-0016, and 0038-0039, also see battery and induction coils shown in Fig. 4 and 5 and the abstract), in order to provide a common means for efficiently storing/supplying energy while also providing non-contact transfer of energy which increases user convenience, increases compatibility, and reduces wear on charging ports.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a battery as the energy repository and induction coils as the charging port in the device of Gray, as did Soar, so that the device could have a common means for efficiently storing/supplying energy over time or when there is no sunlight while also providing non-contact transfer of energy which increases user convenience, increases compatibility, and reduces wear on charging ports.

However, Gray does not expressly disclose an induction coil as the charge port.
Soar discloses a power supply apparatus which includes the use of induction coils as charge transfer elements (para 0007, 0011-0016, and 0038-0039, also see induction coils shown in Fig. 4 and 5 and the abstract), in order to provide non-contact transfer of energy which increases user convenience, increases compatibility, and reduces wear on charging ports.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include induction coils as the charging port in the device of Gray, as did Soar, so that the device could provide non-contact transfer of energy which increases user convenience, increases compatibility, and reduces wear on charging ports.
With respect to claim 20, Gray discloses the power supply of claim 19 wherein the charge port and the device are disposed in the case so that a distance between the charge port and the device exists (see ports 405/406 and device 407 in pocket of Fig. 4, port 606 and device 607 in pocket 609 of Fig. 6A, and col 12 ln 9-25).
 However, Gray does not expressly disclose an induction coil as the charge port or wherein the distance is 5mm or less.
Soar discloses a power supply apparatus which includes the use of induction coils as charge transfer elements (para 0007, 0011-0016, and 0038-0039, also see induction coils shown 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include induction coils as the charging port and within a particular distance in the device of Gray, as did Soar, so that the device could provide non-contact transfer of energy which increases user convenience, increases compatibility, and reduces wear on charging ports while keeping the devices in close proximity to help reduce overall size and increase charge transfer efficiency.
With respect to claim 22, Gray discloses the power supply of claim 19 wherein the device and the charge port are separated when the device is received in the device pocket (col 6 ln 12-67, also see ports 405/406 and device 407 in pocket of Fig. 4, port 606 and device 607 in pocket 609 of Fig. 6A, and col 12 ln 9-25).

Soar discloses a power supply apparatus which includes the use of induction coils as charge transfer elements (para 0007, 0011-0016, and 0038-0039, also see induction coils shown in Fig. 4 and 5 and the abstract) and where the components are separated by a divider panel (para 0018-0021, 0044, and 0049-0051), in order to provide non-contact transfer of energy which increases user convenience, increases compatibility, and reduces wear on charging ports and devices while keeping the devices in close proximity to help reduce overall size and increase charge transfer efficiency.
It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include induction coils as the charging port and with a divider panel between the elements in the device of Gray, as did Soar, so that the device could provide non-contact transfer of energy which increases user convenience, increases compatibility, and reduces wear on charging ports and devices while keeping the devices in close proximity to help reduce overall size and increase charge transfer efficiency.

Allowable Subject Matter
Claims 1-4, 6-11, 13-17, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Claims 2-4, 6-9, and 21 are directly or indirectly dependent on claim 1.
Claim 10 recites a power supply comprising: a perimeter, a front cover, and a rear cover, wherein the front cover is electronically transparent; a battery carried by the perimeter; an induction coil carried by the perimeter; a USB port carried by the perimeter; a power unit controller carried by the perimeter and connected to the battery, induction coil and the USB port; a solar panel removably connected to the power unit controller and disposed external to 
Claims 11 and 13-17 are directly or indirectly dependent upon claim 10.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Response to Arguments
Applicant's arguments filed 3/7/21 have been fully considered but they are not persuasive or are moot.
With respect to the claims, the applicant argues that claims 10 and 18 are not anticipated by Foster and the claims 1, 2, 7-9, and 14 are not rendered obvious by Foster or Partovi, alone or in combination.  
The examiner respectfully disagrees for the following reasons:  Please note that some of the claims have been found allowable as noted above, and therefore the related arguments are moot.  Concerning claim 18 and its dependents, new references have been cited which were necessitated by amendment and can be seen in the office action above, where the Foster and Partovi references are no longer relied upon.  Please see the citations provided for further clarification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akin (US 2015/0216273) discloses a device with a case, solar panels, an internal battery, a processor for controlling the device, inductive power transfer, and USB ports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859          

/EDWARD TSO/Primary Examiner, Art Unit 2859